

EXHIBIT 10.6
FIRST AMENDMENT
TO
INDEMNIFICATION AND REIMBURSEMENT AGREEMENT


This FIRST AMENDMENT TO INDEMNIFICATION AND REIMBURSEMENT AGREEMENT (this
“Amendment”), dated as of April 21, 2020, by and between (i) Honeywell
International Inc., a corporation organized under the Laws of the State of
Delaware (“Indemnitee” or “Honeywell”), and (ii) Resideo Intermediate Holding
Inc., a corporation organized under the Laws of the State of Delaware
(“Indemnitor”), amends that certain Indemnification and Reimbursement Agreement,
dated October 14, 2018, by and between (i) Honeywell and (ii) New HAPI Inc., a
corporation organized under the Laws of the State of Delaware (subsequently
assigned to Indemnitor) (as amended, the “Indemnification and Reimbursement
Agreement”). Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Indemnification and
Reimbursement Agreement or, if not defined therein, in the Current Credit
Agreement (as amended by an amendment of the Current Credit Agreement, publicly
filed by Resideo Technologies, Inc. on a Current Report on Form 8-K, dated
November 26, 2019 (the “First Amendment to the Credit Agreement”)).


WITNESSETH:


WHEREAS, pursuant to Section 4.13 of the Indemnification and Reimbursement
Agreement, the Indemnification and Reimbursement Agreement may be amended,
supplemented or modified only by an instrument in writing specifically
designated as an amendment signed on behalf of each Party; provided that such
amendment does not result in the increase of the late payment fee set forth in
Section 2.5(b) of the Indemnification and Reimbursement Agreement;


WHEREAS, the amendments to the Indemnification and Reimbursement Agreement
contemplated herein do not include any such amendment of the late payment fee
set forth in Section 2.5(b) of the Indemnification and Reimbursement Agreement;


WHEREAS, the Parties desire to amend the Indemnification and Reimbursement
Agreement in the manner set forth herein; and


WHEREAS, Indemnitor, Homes, the Homes Borrower and certain of its Affiliates and
Subsidiaries that are members of the Homes Group have entered into the First
Amendment to the Credit Agreement.


NOW, THEREFORE, in accordance with Section 4.13 of the Indemnification and
Reimbursement Agreement, the Parties agree as follows:


ARTICLE I


AMENDMENTS


1.1 Subject to the terms of this Amendment, including Section 1.3 hereof,
Exhibit G of the Indemnification and Reimbursement Agreement is amended as set
forth in Annex A.


1.2 Notwithstanding anything contained in the Indemnification and Reimbursement
Agreement to the contrary, (a) no Quarterly Payment shall be made by Indemnitor
on April 30, 2020 pursuant to the Indemnification and Reimbursement Agreement
(such Quarterly Payment, the “Deferred Payment”), and (b) subject to the terms
and conditions set forth in the Indemnification and Reimbursement Agreement, the
Deferred Payment shall be paid by Indemnitor to Indemnitee no later than July
30, 2020. For the avoidance of doubt, (i) no interest or late fees shall accrue
or be payable in respect of the Deferred Payment as a result of Indemnitor’s
failure to make the Deferred Payment on April 30, 2020, (ii) the Deferred
Payment shall be (A) deemed a Quarterly Payment for all purposes of the
Indemnification and Reimbursement Agreement and otherwise, with a Quarterly
Payment Date of the earlier of (x) the date on which Indemnitor elects to make
such Deferred Payment and (y) July 30, 2020, and (B) in addition to any



--------------------------------------------------------------------------------



other Quarterly Payment payable on such Quarterly Payment Date pursuant to the
Indemnification and Reimbursement Agreement, and (iii) no breach of or Default
under the Indemnification and Reimbursement Agreement shall arise or result from
the failure to make the Deferred Payment on April 30, 2020.


1.3 Notwithstanding anything contained in this Amendment to the contrary,
neither the execution of this Amendment nor anything herein contained (including
in any exhibit, annex or schedule hereto) is intended to be, nor shall it be
deemed to be, nor shall any Party assert it to be (or allow any Affiliate or
Representative thereof to assert it to be) or use it for the purpose of
(including in any litigation, arbitration, proceeding or other dispute related
to the Indemnification and Reimbursement Agreement, any other contract or
agreement between any of the Parties or any Affiliates thereof (collectively,
the “Other Agreements”) or otherwise): (A) an admission or concession of any
Default, breach or non-compliance under the Indemnification and Reimbursement
Agreement or any Other Agreement, (B) an admission or concession as to any
matters relating to the Indemnification and Reimbursement Agreement, any Other
Agreement or any terms or provisions thereof, or (C) a waiver of any claims,
rights, remedies, defenses, arguments, interpretations or obligations of the
Parties or any of their Affiliates under or related to the Indemnification and
Reimbursement Agreement or any Other Agreement; provided, that, any Party may
use this Amendment to seek to enforce the terms of the Indemnification and
Reimbursement Agreement (as amended herein).


1.4 Section 4.8 of the Indemnification and Reimbursement Agreement is amended
and restated in its entirety to read as follows:


a.if to Indemnitor:

Resideo Intermediate Holding Inc.2 Corporate Center Dr #100 Melville, NY
11747Attention: Jeannine J. Lane, General Counsel                 Ann Marie
Geddes, ControllerEmail:
Jeannine.Lane@Resideo.com                 AnnMarie.Geddes@Resideo.com



with a copy of any such notice sent to:



Willkie Farr & Gallagher LLP787 Seventh AvenueNew York, NY 10019Attention:
Russell L. Leaf Email: rleaf@willkie.com








--------------------------------------------------------------------------------





b.if to Indemnitee,

Honeywell International Inc.300 South Tryon StreetCharlotte, NC 28202Attention:
Anne T. Madden, Senior Vice President and General Counsel                 Jim
Colby, Vice President and TreasurerEmail:
Anne.Madden@Honeywell.com                 Jim.Colby@Honeywell.com



with a copy of any such notice sent to:



Cleary Gottlieb Steen & Hamilton LLPOne Liberty PlazaNew York, NY
10006Attention: Craig B. Brod                 Kimberly R. SpoerriFax: (212)
225-3999Email: cbrod@cgsh.com                 kspoerri@cgsh.com


ARTICLE II


MISCELLANEOUS


2.1 References. Each reference in the Indemnification and Reimbursement
Agreement shall, unless the context otherwise requires, mean the Indemnification
and Reimbursement Agreement as amended by this Amendment.


2.2  No Other Amendments; Continuing Effect. The amendments set forth herein are
limited precisely as written and will not be deemed to be an amendment to any
other term or condition of the Indemnification and Reimbursement Agreement or
any of the documents referred to therein or be deemed to consent to any
amendment of any other term or condition of the Current Credit Agreement (as
amended by the First Amendment to the Credit Agreement) or any other Principal
Credit Agreement or any of the documents referred to therein. Except as
expressly amended hereby and subject to the terms set forth in Section 1.3
hereof, the terms and conditions of the Indemnification and Reimbursement
Agreement shall continue in full force and effect.


2.3 Representations and Warranties; No Defaults; No Waivers. The representations
and warranties contained in Sections 4.2 (a), (b) and (c) of the Indemnification
and Reimbursement Agreement are hereby restated by each Party and incorporated
herein by reference. Indemnitor represents and warrants that as of the date
hereof, after giving effect to this Amendment, no default or event of default
has occurred and is continuing under any of the Indemnification and
Reimbursement Agreement, the Current Credit Agreement (as amended by the First
Amendment to the Credit Agreement) or any other Loan Document, or any other
Indebtedness of the Indemnitor or any of its subsidiaries. This Amendment is not
a waiver of, or consent to, any default or event of default now existing or
hereafter arising under the Indemnification and Reimbursement Agreement (as
amended by this Amendment), the Current Credit Agreement (as amended by the
First Amendment to the Credit Agreement), any other Loan Document or any other
Indebtedness of the Indemnitor or any of its subsidiaries.



--------------------------------------------------------------------------------



2.4 Dispute Resolution; Governing Law; Jurisdiction; WAIVER OF JURY TRIAL;
Interpretation, Etc. The provisions of Section 4.3 (“Dispute Resolution”),
Section 4.4 (“Governing Law; Jurisdiction”), Section 4.5 (“Waiver of Jury
Trial”), Section 4.6 (“Court-Ordered Interim Relief”) and Section 4.14
(“Interpretation”) of the Indemnification and Reimbursement Agreement are hereby
incorporated herein by reference and shall apply mutatis mutandis.


2.5 Successors. This Amendment shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.




2.6 Counterparts. This Amendment may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties.
[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.





HONEYWELL INTERNATIONAL INC. By:/s/ Anne T. MaddenName:Anne T.
MaddenTitle:Senior Vice President and General Counsel






RESIDEO INTERMEDIATE HOLDING INC.
By:/s/ Jeannine J LaneName:Jeannine J LaneTitle:EVP and General Counsel









--------------------------------------------------------------------------------





Annex A


Subject to the terms of the Amendment to which this Annex A is attached,
including Section 1.3 thereof, the Parties hereby agree that Exhibit G, dated as
of the Distribution Date (“Exhibit G”), shall be amended to read as follows.


Section 1.1 Section 1.1 of Exhibit G shall be amended and restated in its
entirety to read as follows:
“Section 1.1 Defined Terms

a.Notwithstanding anything to the contrary in this Agreement, capitalized terms
used in this Exhibit G and not otherwise defined herein have the meanings
specified in the Current Credit Agreement (as in effect on November 26, 2019
(the “First Amendment Date”)).”


Section 1.2 The first two definitions of Section 1.2 of Exhibit G shall be
amended and restated in their entirety to read as follows:


““Credit Default” shall mean an “Event of Default” under and as defined in the
Current Credit Agreement (as in effect on the First Amendment Date).


“Debt-Related Guarantee” shall have the meaning of “Guarantee” set forth in the
Current Credit Agreement (as in effect on the First Amendment Date).”


Section 1.3 Section 3.01(xx)(A)(2)(x) of Exhibit G shall be amended and restated
in its entirety to read as follows:


“the Consolidated Total Leverage Ratio is no greater than 3.30 to 1.00”.


Section 1.4 Section 3.08(b) of Exhibit G shall be amended and restated in its
entirety to read as follows:
“(b) Neither Indemnitor nor the Borrower will, nor will they permit any
Indemnitor Group Restricted Subsidiary to, prepay, redeem, purchase or otherwise
satisfy any Indebtedness that is subordinated in right of payment to the
Obligations (excluding, for the avoidance of doubt, any subordinated obligations
owing to Indemnitor or any Indemnitor Group Restricted Subsidiary) except for:
(i) regularly scheduled interest and principal payments as and when due in
respect of any such Indebtedness, other than payments in respect of such
Indebtedness prohibited by the subordination provisions thereof;
(ii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 3.1; and
(iii) prepayments of subordinated obligations owed to the Borrower or any
Indemnitor Group Restricted Subsidiary or any Refinancing Indebtedness with the
proceeds of other subordinated Indebtedness.”





--------------------------------------------------------------------------------





Section 1.5 Section 3.13 of Exhibit G shall be amended and restated in its
entirety to read as follows:
“Section 3.13 Consolidated Total Leverage Ratio. Indemnitor will not, and will
cause its Subsidiaries not to, permit the Consolidated Total Leverage Ratio for
any period of four consecutive fiscal quarters of Holdings ending on or about
any date during any period set forth below, to exceed the ratio set forth below
opposite such period:



Fiscal Quarter EndingConsolidated Total Leverage RatioDecember 31, 20195.25 to
1.00March 31, 20205.25 to 1.00June 30, 20205.25 to 1.00September 30, 20205.25 to
1.00December 31, 20204.75 to 1.00March 31, 20214.75 to 1.00June 30, 20214.75 to
1.00September 30, 20214.75 to 1.00December 31, 20214.25 to 1.00March 31,
20224.25 to 1.00June 30, 20224.25 to 1.00September 30, 20224.25 to 1.00December
31, 2022 and thereafter3.75 to 1.00




